Case 19-25156 Doc20 Filed 02/14/20 Page 1 of 1

January 20, 2020

To: US Bankruptcy Court (Trustee: Rebecca Herr)

From: Damon M. Copeland (co-debtor bankruptcy case 19-25156)

This letter is provided to notify the court in case number 19-25156, where |, Damon M.
Copeland is the co-debtor is the sole financial responsible person for the Nissan Altima on the
GM Financial account. Angela Leftwich, aka Angela Copeland does not pay any car payments
or car insurance for this vehicle.

Please contact me at damonmcopeland@gmail.com or 301-875-5291 should you need
more information from me regarding the financial responsibility for this account.

Thank you,

Damon M. Copeland

 

 

 
